Citation Nr: 0936235	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  08-20 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disorder, to include as secondary to service-connected 
pulmonary tuberculosis.

2.  Entitlement to a 10 percent evaluation under 38 C.F.R. 
§ 3.324 (2008) based on multiple, nonservice-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from September 1952 to 
January 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2008 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire.  

The Board remanded this case in November 2008, at which time 
it noted that the claims file, as currently constituted, did 
not contain a rating decision or other issuance granting 
service connection for pulmonary tuberculosis.  Rather, 
rating decisions dated through July 1954 reflected that this 
disorder was then considered nonservice-connected, and a 
rating action from March 1959 indicated that no change was 
"warranted in the prior determination."  A June 1999 rating 
decision, addressing an unrelated pension claim, was the 
first RO document of record listing pulmonary tuberculosis as 
being service connected, with a zero percent evaluation 
assigned as of July 2, 1954.  Efforts were thus requested to 
obtain the prior rating action, if any, in which this grant 
was made or otherwise to document when the grant of service 
connection for pulmonary tuberculosis was made. 

In the July 2009 Supplemental Statement of the Case, the 
Huntington, West Virginia Remand and Rating Development Team 
noted that it had reviewed the records and found that the 
Veteran was never granted service connection for tuberculosis 
by rating decision prior to March 2008.  Citing the records 
described above, notably the June 1999 rating decision, the 
Huntington Remand and Rating Development Team nevertheless 
determined that, while the June 1999 rating decision was 
clearly erroneous, a March 2008 rating decision in effect 
granted service connection with an effective date of zero 
percent as of July 2, 1954.  When the Veteran was notified of 
this decision in that same month, the rating became a 
protected rating under 38 C.F.R. § 3.957 (service connection 
which has been in effect for 10 or more years will not be 
severed except upon a showing that the original grant was 
based on fraud, or it is clearly shown from military records 
that the person concerned did not have the requisite service 
or character of discharge, with the 10-year period computed 
from the effective date of the VA finding of service 
connection).  As such, the Huntington Remand and Rating 
Development Team concluded that "[t]he erroneous grant of 
service connection cannot be severed."

Given the above action and determination by the Huntington 
Remand and Rating Development Team, the Board will proceed 
with this case with the understanding that the Veteran's 
pulmonary tuberculosis and consequent scar of the right chest 
wall are service connected.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The competent medical evidence of record does not 
establish a causal relationship between a current 
cardiovascular disorder and either service or the Veteran's 
service-connected pulmonary tuberculosis; moreover, no 
cardiovascular diseases were shown within one year following 
service.

2.  The Veteran's service-connected disabilities include 
pulmonary tuberculosis and a scar of the right chest wall.

3.  There is competent medical evidence of record indicating 
interference with normal employability on account of the 
Veteran's service-connected disabilities.   




CONCLUSIONS OF LAW

1.  A cardiovascular disorder was not incurred in or 
aggravated by service or as due to the Veteran's service-
connected pulmonary tuberculosis.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.310 (2008).

2.  The criteria for entitlement to a 10 percent evaluation 
under 38 C.F.R. § 3.324 based on multiple, nonservice-
connected disabilities have been met.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.324 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for a cardiovascular 
disorder

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  Any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  38 C.F.R. § 3.310(b); see also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

Also, certain chronic diseases, including cardiovascular 
diseases, may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

The Board has reviewed the Veteran's service medical records 
and observes that they are entirely negative for any 
complaints of, or treatment for, cardiovascular problems.

Subsequent to service, the earliest medical evidence 
containing findings pertinent to the Veteran's current claim 
consists of private medical records beginning in February 
1986, more than 33 years following separation from service.  
In February 1986, the Veteran was hospitalized for complaints 
of moderately severe and dull chest pain radiating into the 
left arm three days earlier.  He reported no history of chest 
pain, angina, or myocardial infarction, though it was noted 
that he had been hospitalized for an episode of chest pain 
radiating into his neck that was thought to be angina in the 
1970s.  During the hospitalization, the Veteran was found to 
have prolonged chest pain of uncertain etiology, with no 
evidence of myocardial infarction.  Subsequent treatment 
records indicate borderline hypertension that was later 
diagnosed as mild hypertension, mild aortic sclerosis, and 
increasing palpitations, and a hospital report from November 
and December of 1988 contains diagnoses including unstable 
angina, known coronary artery disease, and moderate aortic 
stenosis.  In July 1989, the Veteran was hospitalized and 
noted to have three-vessel coronary disease and moderate 
aortic stenosis.  During the hospitalization, he underwent a 
coronary artery bypass graft times three and aortic valve 
replacement.  These records, as well as subsequent private 
and VA treatment records, do not suggest any link between the 
Veteran's cardiovascular disease and either service or the 
service-connected pulmonary tuberculosis.

The Board has fully considered the Veteran's October 2008 
video conference hearing testimony, during which he stressed 
the likelihood of a link between his current cardiovascular 
disorder and service-connected pulmonary tuberculosis, and he 
emphasized his credentials as a radiology and x-ray 
technician.  The Board has reviewed the Veteran's claims file 
and notes that, in a January 1999 application, he reported 
working as an x-ray technician at a hospital for 10 years.  
In this regard, the Board is cognizant of Cox v. Nicholson, 
20 Vet. App. 563 (2007), in which the United States Court of 
Appeals for Veterans Claims (Court) held that a nurse 
practitioner fit squarely into the 38 C.F.R. § 3.159(a)(1) 
definition as a provider competent to provide diagnoses, 
statements, or opinions.  It is therefore incumbent on the 
Board to consider whether the Veteran's background permits 
him to provide "competent medical evidence" under § 
3.159(a)(1).  At no point during the present appeal, however, 
has the Veteran clarified whether, and to what extent, his 
work as a radiology and x-ray technician involved any 
training or experience concerning cardiovascular diseases.  
Without such a showing of the requisite background in this 
area, the Board must conclude that the Veteran's testimony is 
essentially devoid of probative value.  See Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").

The other evidence of record addressing the etiology of the 
Veteran's cardiovascular disorder is the report of a June 
2009 VA examination, conducted by one VA doctor and signed by 
two doctors.  This examination encompassed heart and 
pulmonary evaluations, with a diagnosis of coronary artery 
disease post coronary artery bypass grafting rendered.  The 
examiner, who reviewed the Veteran's claims file, rendered 
the opinion that there was less than a "50/50" probability 
that the coronary artery disease were caused by, or a result 
of, his service-connected pulmonary tuberculosis.  The 
examiner further noted that the Veteran's cardiovascular 
diseases were "less likely as not" worsened in severity as 
a proximate result of his pulmonary tuberculosis.  The 
rationale for this opinion was that there was no generally 
accepted evidence that tuberculosis was a risk factor likely 
to cause coronary artery disease or valvular heart disease.  
Pulmonary disease may cause cor pulmonale, for which there 
was no evidence at the present time.  In any event, cor 
pulmonale was not due to coronary artery lesions.  
Tuberculosis also was not implicated in the causation of 
valvular disease.  Rather, the Veteran had coronary risk 
factors in the record, including a positive family history 
(i.e., father dying in his 40s of a heart attack), a history 
of hyperlipidemia, and past cigarette smoking.  It was more 
likely than not that the Veteran would have developed 
coronary artery disease given his risk factors even in the 
absence of his service-connected pulmonary tuberculosis.

Given the extent of this examination (i.e., pulmonary and 
cardiovascular portions), the fact that the examiner reviewed 
the Veteran's claims file, and the detailed rationale 
provided, the Board finds that the June 2009 VA examination 
report reflects a fully adequate examination and clearly 
constitutes the most probative evidence of record.  As noted 
above, there is no supportive evidence of record, other than 
the Veteran's own opinion. 

Given that the Veteran's opinion has been found to lack 
probative value, the Board must conclude that the 
preponderance of the evidence is against his claim for 
service connection for a cardiovascular disorder, to include 
as secondary to service-connected pulmonary tuberculosis, and 
this claim must be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

II.  Entitlement to a 10 percent evaluation under 38 C.F.R. 
§ 3.324 based on multiple, nonservice-connected disabilities

Whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character as 
clearly to interfere with normal employability, even though 
none of the disabilities may be of compensable degree under 
the 1945 Schedule for Rating Disabilities the rating agency 
is authorized to apply a 10 percent rating, but not in 
combination with any other rating.  38 C.F.R. § 3.324.  

In this case, service connection is in effect for pulmonary 
tuberculosis and a scar of the right chest wall.  Both 
disorders are evaluated at the zero percent rate.  See 
38 C.F.R. § 4.1.

In its November 2008 remand, the Board requested a VA 
examination addressing whether the Veteran's service-
connected disorders were of such character as to clearly 
interfere with normal employability.  In the report of a June 
2009 VA respiratory examination, the examiner rendered a 
diagnosis of residuals of tuberculosis, post right upper 
lobectomy; and worsening pulmonary function by pulmonary 
function tests.  While the examiner indicated that pulmonary 
tuberculosis was not currently active, the examiner also 
cited to a "[r]estrictive respiratory condition" with 
"[s]ignificant [e]ffects" as apparent residuals of inactive 
tuberculosis.  These effects included problems with lifting 
and carrying, lack of stamina, and weakness or fatigue.  The 
examiner went on to note that the Veteran would not be 
expected to do even minor physical activity on a regular 
basis due to dyspnea and restricted respiratory function 
"due to his service[-]connected residuals of TB."  

Given these findings, and the absence of clear findings to 
the contrary, the Board is satisfied that the record 
establishes that the Veteran is suffering from permanent 
service-connected disabilities of such character as clearly 
to interfere with normal employability.  As such, the 
criteria of 38 C.F.R. § 3.324 have been met, and this claim 
is granted in full.

III.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in letters issued in 
October 2007 and March 2008.  In these letters, the Veteran 
was similarly notified that a disability rating and an 
effective date for the award of benefits are assigned in 
cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
claims were most recently readjudicated in a July 2009 
Supplemental Statement of the Case.

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claims adjudicated in this decision.  The Veteran's reported 
medical records have been obtained, and he was afforded a 
comprehensive VA examination in June 2009.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.




ORDER

Service connection for a cardiovascular disorder, to include 
as secondary to service-connected pulmonary tuberculosis, is 
denied.

Entitlement to a 10 percent evaluation under 38 C.F.R. 
§ 3.324 based on multiple, nonservice-connected disabilities 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


